38 F.2d 1015 (1930)
LEHIGH & HUDSON RIVER RAILWAY COMPANY, Petitioner,
v.
COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 131.
Circuit Court of Appeals, Second Circuit.
March 10, 1930.
Before MANTON, L. HAND, and MACK, Circuit Judges.
PER CURIAM.
The Supreme Court has now decided the case of Lucas, Commissioner of Internal Revenue v. American Code Co., Inc., 50 S. Ct. 202, 74 L. Ed. ___, and reversed our ruling. In accordance with our opinion [36 F.(2d) 719], it is therefore necessary for us to modify so much of our decision as deducted the sum of $10,614.12.
As the result, the decision of the Board of Tax Appeals is affirmed in toto.